UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from[] to[] Commission file number000-49877 ON TRACK INNOVATIONS LTD. (Name of registrant as specified in its charter) Israel N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Z.H.R. Industrial Zone P.O. Box 32, Rosh Pina, Israel (Address of principal executive offices) (Zip Code) Registrant's telephone number+ 972-4-6868000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Ordinary Shares, par value NIS 0.10 per share Name of each exchange on which registered NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yeso Nox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The number of shares of the registrant’s Ordinary Shares outstanding on March 20, 2014, was 33,140,867. 2 TABLE OF CONTENTS PART I 5 Item 1. Business 5 Item1A. Risk Factors 18 Item1B. Unresolved Staff Comments 36 Item 2. Properties 36 Item 3. Legal Proceedings 37 Item 4. Mine Safety Disclosures 37 PART II 38 Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 38 Item 6. Selected Financial Data 39 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item7A. Quantitative and Qualitative Disclosures About Market Risk 53 Item 8. Financial Statements and Supplementary Data 53 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 53 Item9A. Controls and Procedures 53 Item9B. Other Information 54 PART III 55 Item 10. Directors, Executive Officers and Corporate Governance 55 Item 11. Executive Compensation 67 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 73 Item 13. Certain Relationships and Related Transactions, and Director Independence 76 Item 14. Principal Accounting Fees and Services 76 PART IV 78 Item 15. Exhibits and Financial Statement Schedules 78 In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars. As used in this annual report, the terms "we", "us", "our", “the Company”, and "OTI" mean On Track Innovations Ltd. and our subsidiaries and affiliates, unless otherwise indicated. 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this Annual Report on Form 10-K, or Annual Report, that are not historical facts are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Such forward-looking statements may be identified by, among other things, the use of forward-looking terminology such as "believes," "intends," "plans" "expects," "may," "will," "should," or "anticipates" or the negative thereof or other variations thereon or comparable terminology, and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore are inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any actual future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements may appear in Item 1 – “Business” and Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” as well as elsewhere in this Annual Report and include, among other statements, statements regarding the following: · the expected development and potential benefits from our existing or future products or our intellectual property; · increased generation of revenues from licensing, transaction fees and/or other arrangements; · future sources of revenue, ongoing relationships with current and future suppliers, customers, end-user customers and resellers; · our intention to generate additional recurring revenues and transaction fees; · our anticipation that revenues from our operations in Asia or elsewhere will grow in the next years; · future costs and expenses and adequacy of capital resources; · the prospects of entering into additional license, distribution, value added reseller agreements, or other forms of cooperation or business relations with other companies; · our intention to continue to expand our market presence via strategic partnerships around the globe; · the potential market demand for our existing or future products, including, without limitation, the expansion of our MediSmart product into additional countries in Eastern Africa; · our plans to increase our cash resources, such as by capitalizing on our patent portfolio, sales of assets or parts of our business or raising funds; · our plans to reduce our financial expenses, including repayment of debt instruments; · our expectations regarding our short-term and long-term capital requirements; · our intention to continue to invest in research and development both through organic growth and through purchases of other businesses; · our outlook for the coming months; and · information with respect to any other plans and strategies for our business. The factors discussed herein, including those risk factors described in Item 1A. “Risk Factors”, and expressed from time to time in our press releases or filings with the Securities and Exchange Commission, or the SEC, could cause actual results and developments to be materially different from those expressed in or implied by such statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak and are made only as of the date of this filing, and except as required by law, we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. 4 PART I Item1.Business. General Overview We innovate, design and deliver secure cashless payment products and solutions. We were incorporated under the laws of the State of Israel on February 15, 1990, under the name of De-Bug Innovations Ltd., with unlimited duration.Our name was changed to On Track Innovations Ltd. on July 8, 1991.We are registered with the Israeli Registrar of Companies,under registration number 52-004286-2 and our Ordinary Shares are traded in the NASDAQ Global Market, or NASDAQ, under symbol OTIV. We are a pioneer and leading developer of cutting-edge secure cashless payment solutions and for over two decades, we have provided innovative technology to worldwide enterprises. Our field-proven suite of cashless payment solutions is based on an extensive IP portfolio boasting 28 patent families, patents and patent applications worldwide. Since 1990, we have built an international reputation for reliability and innovation – deploying hundreds of solutions for banking, mobile network operators, vending, mass transit, petroleum and parking. To support various solutions deployed in 55 countries across the globe, we operate a global network of regional offices, franchisees, distributors and partners. In 2013,we made a strategic decision to focus our efforts on our core business of providing cashless payment solutions based amongst others on contactless and near-field communication, orNFC, technology and to divest businesses in the Company that are not within this business scope. According to our new strategy, in August 2013 we entered into an agreement with Supercom Ltd. for the sale of our SmartID division, including certain assets, transfer of related employees, subsidiaries directly related to the SmartID division (OTI Panama S.A. (Panama), OTI Tanzania Ltd. (Tanzania), Otignia Licensing LLP (Israel), Digoti Ltd. (Israel), and Millennium Card’s Technology Limited (Hong Kong)), and certain intellectual property directly related to the SmartID division. This sale was closed on December 26, 2013. This division was focused mainly on system integration and diminished our ability to focus on the strong competitive advantages in our core business. In addition, in August 2013 we divested the operations of Parx France S.A.S., or Parx France, a distributor of our EasyPark parking solution in certain French speaking markets, which was acquired by local French private investors, while retaining exclusive distribution rights on certain French territories, subject to certain commercial terms. This divestiture demonstrates part of our new strategy to focus our business model as a business-to-business provider in partnerships with local business partners, rather than implementing the business-to-consumer approach we have taken in some of our markets. Following the closing of an agreement reached in December 2013, on February 28, 2014 we also sold our wholly owned German subsidiary, Intercard System Electronics GmbH, or Intercard, that manufactures electronic assemblies and devices, including some of ourNFC readers and other non-OTI related products. By optimizing our operational structure, we may better leverage our core competencies in the areas of cashless payment solutions. In addition, these divestures allow us to focus on building our sales momentum, leveraging our growing industry adoption as a technology leader in the fast growing NFC and cashless payments markets, and reducing unnecessary headcount and costs. We believe that this approach will allow us to expand faster and into more new territories. On March 20, 2014 we were awarded the silver medal of the 2nnovator Award in the ‘Best Comeback Story’ category of The Innovation Project™ 2014, among more than 500 companies that participate in The Innovation Project™. 5 Our Markets We provide our cashless payment solutions for three major vertical markets: Retail and Mass Transit Ticketing – A.Retail - The high cost of cash, cash related crime and cash impact on creating 'black economies' are major forces that drive markets to look for "Cashless Payment Solutions". Embraced by retail organizations across the globe, mobile payments, NFC and contactless technologies are helping create a cashless, paperless world. As one of the pioneers of cashless payment technology, we have been working closely with companies in diverse industries and markets for over two decades. During this time, we have honed our skills at designing industry-tailored solutions that enable our banking, mobile operators, unattended solutions, and closed loop payment systems operators to achieve their goals more efficiently and more cost-effectively. Our cashless payment solutions for the retail market worldwide are managed by our Company from its headquarters in Israel. B.Mass Transit Ticketing – The growing need for mass transit ticketing systems and services, together with the migration to contactless smart cards as the main mean for mass transit payments, have led to the development of a full unattended mass transit ticketing system by our wholly-owned Polish subsidiary ASEC S.A., or ASEC, initially for the market in Poland. The system is comprised of attended and unattended Points of Sale, or POS, terminals and is fully managed by a back office solution for a full end to end turnkey service. Our solutions for the mass transit ticketing market in Poland are managed by ASEC. Vehicle Fueling – Rising fuel costs mean that customers of all types are more cost-conscious when it comes to fueling. Commercial organizations with multiple vehicles are especially sensitive to the impact of fuel expenses on their profitability. Our petroleum payment solutions enable customers to precisely and effortlessly control and manage refueling operations – including automatic payments for less gas station downtime, complete remote transaction and fuel usage reporting, and tracking of odometer and/or engine operating hours. Easily deployed and seamlessly integrated with existing gas station infrastructure, our EasyFuel Plus® solution is a wireless, cashless, cardless and paperless refueling tracking and payment solution, providing customers with maximum flexibility and security. Our solutions for the petroleum market are managed by OTI PetroSmart (PTY) Ltd. (formerly named OTI Africa (PTY) Ltd.), or OTI PetroSmart, a wholly-owned subsidiary based in South Africa. 6 Parking – With 40% of all municipal parking sessions under 20 minutes, municipalities and city drivers need a fast, simple, and seamless on-street and parking lot payment system. Providing such a system raises municipal parking revenues, lowers enforcement overhead, and improves driver satisfaction. Our EasyPark® System is a fully one-stop-shop integrated parking fee collection and parking management solution. Encompassing the full scope of parking operations from both the municipal and driver sides, EasyPark® enables cities to improve parking services, optimize operations, cut costs, increase compliance, reduce traffic congestion and pollution, and provide better service to drivers and residents. Our solutions for the parking market worldwide are managed by PARX Ltd., or PARX, a subsidiary of the Company, based in Israel. Our solutions for the parking market in Israel are managed by Easy Park Ltd., or Easy Park, a subsidiary of the Company, based in Israel. Our Products Below are the details of our offering for each of the above mentioned vertical markets. Retail and Mass Transit Ticketing Market A. Retail WAVE Our innovative and proprietaryWAVEsolution adds NFC, contactless payment and security capabilities to existing iPhone® and Android® mobile devices. WAVE is completely Subscriber Identity Module, or SIM, operating system and handset-agnostic, and offers banks, loyalty card vendors, mobile network operators, or MNOs, mass transit operators, closed campus operators and other diverse vendors a cost-effective, post-market mobile payment add-on option, with quick time-to-market and cost effective implementation. With WAVE, mobile network stakeholders can rapidly rollout new services and create new revenue opportunities, all with minimal investment and implementation overhead. Flexible as well as cost-effective, attaching theWAVEdongle to any handset requires no expertise or special tooling. WAVE’s contactless interface supports contactless payment for MasterCard, Visa and other card associations, debit and credit, e-Purse, mass transit ticketing, e-coupons, loyalty program and healthcare applications. 7 WAVE PKI With a significant growth in the scope of daily online transactions and increasing danger of fraud, organizations are seeking tools that can seamlessly assure secured transactions and customer identification. As more organizations implement Public Key Infrastructure, or PKI, solutions 1to authenticate consumers, new challenges arise. The majority of PKI endpoint devices support personal computers, but do not provide a solution for mobile devices, which have become increasingly prevalent in PKI transactions. OurWAVEPKI is a device-agnostic add-on easily attached to the audio jacks of smartphones, tablets and PCs. oti Payment Insert Ourunique and field-provenoti Payment Insert is an innovative bridge to contactless payment – enabling the addition of NFC, contactless payment, MIFARE and NFC capabilitiesto most existing handset. Completely SIM, operating system, and handset-agnostic,ourpayment insert is a post-market accessory that can be rapidly and cost-effectively deployed with no special technical overhead. oti Payment Insert supports contactless payment for MasterCard, Visa and other card associations, debit and credit, e-Purse, mass transit ticketing, e-coupons and loyalty programs. Leveraging oti Payment Insert, mobile network operators can gain first mover advantage, using existing subscriber handsets to deliver new services and create new revenue opportunities. oti Readers · We supply NFC and contactless reader solutions to major payments point-of-sale providers. With over 23 years of experience, unique IP and know-how, technology like our matched antenna enables unparalleled quality and performance. Our solutions are Underwriters Laboratories, Inc., or UL, and Federal Communications Commission, or FCC, approved and MasterCard TQM (Terminal Quality Management) certified. Also, our reliability and performance are based on over two decades of experience with NFC and contactless solutions. · All of our NFC readers are certified by all leading card associations including, amongst others, Visa, MasterCard, Amex and Discover. 8 oti Saturn® 6500 oti Saturn® 6500 is a secured NFC and contactless reader built specifically for the unattended machine market, such as vending machines, providing quick and easy support for cashless payments. otiSaturn®6500 offers convenient three-in-one cashless payment card options: magnetic strip, contact and contactless, in one small and stylish package. With modular design for easy installation and multiple connection options, the oti Saturn® 6500 is ideal for vending, pay-at-the-pump, and unattended payment services. Available in multiple encryption configurations to ensure the highest level of security for all transaction types, theoti Saturn® 6500 is optimized to read data from a variety of sources, including NFC enabled phones, all types of credit cards, contactless key fobs and smart stickersthat comply withISO 14443 type A, B and MIFARE. The reader’s LCD display, LEDs and buzzer provide users with on-the-spot transaction confirmation and clear positive interactive feedback. · Based on our patentedmatched antenna technology, the oti Saturn® 6500 delivers: § Effective power consumption; § Reliable and stable communication; § Additional levels of security and encryption throughout the Radio Frequency, or RF, communication link. oti Reader 6100 The oti Reader 6100 global ARM based Original Equipment Manufacturer, or OEM, reader module with integrated antenna is a compact and cost-effective contactless card reader board, designed for easy integration into mass transit validators and POS terminals. Designed for seamless and simple OEM integration, theotiReader 6100 includes a full-featured development environment, preloaded on-board payment applications (MasterCard PayPass, Visa PayWave, etc.) and smart or transparent mode options. Delivering unsurpassed price-performance, theotiReader 6100 also supports NFC contactless payments and loyalty programs. oti Saturn® 6000 Our indoor countertop NFC and contactless payment reader, the oti Saturn® 6000, supports payment and loyalty programs and delivers an unsurpassed price-performance ratio. The enhanced features offered by oti Saturn® 6000 enable faster transactions and support for multiple applications and proprietary programs. oti Saturn® 6000 utilizes an enhanced firmware architecture and is based on a multi-layer, multi-application approach wherein the application resides separately and securely, resulting in significant reduction of certification cost. oti Saturn® 6000 is available with multiple encryption configurations to ensure the highest level of security for each transaction, and is optimized to read data from a variety of sources, including NFC enabled phones, all types of credit cards and contactless key fobs that comply with ISO 14443 type A, B and MIFARE support.​ 9 oti Saturn® 6000 uses our patented matched antenna technology to provide: · Effective power consumption. · Reliable and stable communication. · Additional levels of security and encryption throughout the communication link. · oti Saturn® 6000 is equipped with a large display screen and is easily configured to support multiple languages. The reader features LEDs visible from both sides of the reader, offering quick transaction confirmation and provides an excellent customer experience at the point of sale. B. Mass Transit Ticketing Our wholly owned subsidiary, ASEC, became the leading provider of contactless city transport and parking systems in Poland after ASEC's system for public transportation (metro, tramways, buses) and parking was installed in the city of Warsaw in 2004. ASEC has also become a premier provider in Poland of contactless prepaid card systems based on Global System for MobileCommunications, or GSM, while delivering such a system to be installed in press kiosks all over Poland. Due to its market driven approach, its determination to explore new opportunities, and the continuous application of cutting edge technologies, ASEC has experienced a rapid growth since it was founded. The result is an impressive track record of innovative products that enable our customers to increase the efficiency of their business operations. Our mass transit ticketing products offer, among others, the following benefits: ● Security for information stored on a card and transferred between the card and the reader; ● Reliable transfer of information to and from a card; ● Durability, ease of use and multiple form factors, including credit card size solutions, key chains, tags, stickers and wristwatches; ● Ease of installation and maintenance; ● Ease of transition from other card technologies to our contactless microprocessor-based technology; ● Support for multiple, independent applications on the same card; and ● Platform and device agnostic technology. Vehicle Fueling Market EasyFuel Plus® Our petroleum payment solutionsenable large and small customers to minutely and effortlessly control and manage refueling operations – including automatic payments for less gas station downtime, complete remote transaction and fuel usage reporting, and tracking of odometer and/or engine operating hours. 10 Easily deployed and seamlessly integrated with existing gas station infrastructure,our EasyFuelPlus®solutionis a wireless, cashless, cardless and paperless refueling tracking and payment solution, providing customers with maximum flexibility and security. Parking Market EasyPark® Our EasyPark® set of parking solutions provides a fully integrated parking fee collection and parking management solution. Encompassing the full scope of parking operations from both the municipal and driver sides, EasyPark® enables cities to improve parking services, optimize operations, cut costs, increase compliance, reduce traffic congestion and pollution, and provide better service to municipalities, drivers and residents. EasyPark® In Vehicle Parking Meter (IVPM) The core of the EasyPark® IVPM system is a durable, adaptable, contactless, multi-application smart card. It contains proprietary software and provides a simple and convenient solution, which can be used for all parking needs including on street parking, parking lots, toll roads, etc. The EasyPark® system can be operated either as a stand-alone system or on top of traditional parking payment infrastructures to reduce cash handling and eliminate fraud. EasyPark IVPM unique benefits: · A proven solution with outstanding track record · Simple to use · Cashless · Driver pays only for the time used · Efficient and cost effective · Commercial model is attractive for all stakeholders · Based on reliable, secure and scalable technology · Friendly to the environment, no visual clutter · No maintenance or risk of vandalism · A flexible and powerful back-office system. EasyPark® Mobile The EasyPark® Mobile is a state of the art mobile parking payments system. The EasyPark® Mobile can be used either as a standalone parking payment method or in conjunction with other payment methods such as the EasyPark® PPM, Pay & Display machines and even with single space meters. 11 The EasyPark® Mobile can serve for both on-street and off-street parking. Being a mobile payment method connected to the user's secured private account, EasyPark® Mobile can be used for other types of payments such as for mass transportation using the NFC capability of the phone, payment for bike rental, and more. EasyPark® Mobile provides drivers with various input modes including interactive voice recognition systems, text messages (SMS), and a Smartphone application. EasyPark® Mobile supports both pre-paid and post-paid options, and can be used either by registered users and non-registered occasional users. In addition to payments, EasyPark® Mobile also serves as a real-time information tool for municipalities to reach out to their residents. This is a major advantage to the city's management who wishes to have an efficient tool to inform and educate their residents. The EasyPark® System has been successfully deployed by our subsidiaryPARXin markets around the globe for over a decade, delivering significant benefits to all stakeholders and consistently demonstrating cost savings and revenue growth. Offered the convenience and ease-of-use of EasyPark®, drivers are more likely to pay parking fees, resulting in a 5-10% increase in parking collections. Additionally, EasyPark® requires nomajormunicipal capital investment and no maintenance – reducing total cost of ownership, and measurably impacting overall parking operation expenses. Other MediSmart® Our MediSmart® product is designed to securely process and manage medical information by providing doctors, hospital administrators and pharmacies with information regarding a patient’s identity, medical and medicaments history, insurance coverage and payment history.This information can be automatically updated after each treatment or provision of remedies.Treatment information can be automatically transferred to the corresponding medical institutions and/or the insurance provider’s computer systems.This product reduces costs to medical providers, provides increased security for a patient’s medical history and improves the quality and speed of service to patients.We began field tests of the product in South Africa in 2003, and the product was successfully deployed in June 2004 by CareCross Health, the leading primary healthcare provider in South Africa. Since 2007, MediSmart has been deployed in Kenya, through Smart Applications International Ltd., or SMART, and we expect to expand into more countries in Eastern Africa. Industry Background Contactless smart Cards and NFC are fast growing disruptive technologies that change the way consumers pay. The benefits generated to the consumers are significant and, according to leading analysts, these technologies are expected to grow rapidly in the coming years. · More than half of all handsets will have NFC functionality by 2015 (Pyramid Research, Jun. 2011); · NFC-enabled applications are expected to grow at a 35% Compound Annual Growth Rate, or CAGR, from $7.7 billion in 2011 to $34.5 billion by 2016 (Marketsandmarkets.com, Jan. 2012); · Mobile payments, ticketing and access control are the fastest growing NFC segments, with the mobile payment market expected to surpass $1.3 trillion in 2017 (Juniper Research, Nov. 2012); and · Visa’s contactless payments have quadrupled over last year, now generating about 13 million transactions per month (ZDNet, Feb. 2013). 12 Strategy Our goal is to be the leading provider of cutting edge technology and OEM solutions based, among others, on our cashless payment solutions.Key elements of our strategy for achieving this goal include: ● Enhancing our technological position.We intend to continue to invest in research and development both through organic growth and where relevant also through acquisitions in order to enhance our technological position, develop new technologies, extend the functionality of our products and services, and offer innovative products to our customers. We will continue to leverage our twenty plus years of experience delivering cashless payment solutions to enterprises around the globe. ● Expanding our global market presence.We market our products through a global network of marketing subsidiaries in the U.S., Europe, Africa and our headquarters in Israel.We are using these entities to strengthen our presence in existing markets, penetrate new markets, provide local customer service and technical support, and adapt our products to our local customers’ specific needs. In addition to our subsidiaries, we will continue to expand our market presence via strategic partnerships around the globe. ● Increasing our focus on generating high-margin, recurring revenues.We currently derive most of our revenues from one-time payments for our products and technologies.We intend to generate additional recurring revenues by receiving service fees for ongoing customer services and technical support and transaction fees from our customers based on the volume of transactions or monthly licensing fees from systems that contain our products.By reducing our customers’ up-front payments for our products in return for receiving on-going participation in the revenue they generate from their customers, we intend to build and maintain long-term relationships with our customers and generate a constant stream of high-margin, recurring revenues. Customer Service and Technical Support We provide our customers with training and installation support and ongoing customer service and technical support through our global network of subsidiaries, distributors and local services providers. As of December 31, 2013, we had a support team of 28 employees consisting of ten employees located in our corporate headquarters in Rosh Pina, and our office in Zur Yigal, Israel, four employees located in our subsidiary in Africa, four employees located in our subsidiary in the United States and ten employees in our subsidiary in Europe. Our customer service teams in Rosh Pina and Zur Yigal, Israel, provide central services to our network of local subsidiaries.The subsidiaries, in turn, provide customer service and technical support through telephone and email for an ongoing fee. On-site technical support is available to customers and end-users for a fee. 13 Sales and Marketing We have built a global network of subsidiaries, besides our network of distributors and other strategic business partners, through which we sell and market our products worldwide.As of the date hereof and following the divestiture of Intercard, we have a total sales and marketing staff of 14 employees in four locations.We market our products in the Americas through our US based subsidiary OTI America, Inc., or OTI America, which employs three people in sales and marketing.In Africa we sell and market some of our products through our subsidiary based in South Africa, OTI PetroSmart, which employs two people in sales and marketing.In Europe, we sell and market through ASEC, our Polish subsidiary, which employ three people in sales and marketing.In Israel, we sell and market through our headquarters in Rosh Pina and offices in Zur Yigal, employing six people in sales and marketing. Our sales and marketing staff implements marketing programs to promote our products and services in order to enhance our global brand recognition.Our current marketing efforts include participation in trade shows and conferences, press releases, our web site, face-to-face engagements, and advertisements in industry publications.We also conduct technical seminars to inform customers, distributors, business partners and other industry participants of the benefits of our products and technologies. Some of the independent systems integrators to which we provide our products also act as distributors for our products.We have granted some of our systems integrators exclusive distribution rights within a particular country or region.We generally guarantee exclusivity only if certain franchise fees are paid and/or certain sales targets are met on a case by case basis. Seasonality In most years, our revenues have been subject to seasonal fluctuations related to purchasing cycles of many end-users of our products during the second half of the year, which cause higher revenues in the second half of the year.However, we cannot predict whether or not we will experience this seasonality pattern in this year or future years. Manufacturing We currently purchase substantially all of the principal raw materials used in the hardware and software components of our products from third-party suppliers and outsource some of the manufacturing and assembling of our products to manufacturing subcontractors. In addition, we purchase components on a purchase order basis.Whenever possible, our policy is to use more than one supplier and manufacturing subcontractor for each part of our production process in order to limit dependence on any one supplier or manufacturer. We maintain strict internal and external quality control processes.We comply and maintain ISO 9001:2008 certification for our main Israeli headquarters, our subsidiaries Parx and EasyPark, and our sales subsidiary OTI America. We require that the facilities of our suppliers and manufacturing subcontractors be ISO 9001:2008 certified.ISO 9001:2008 refers to a quality assurance model established by International Standards Organization, or ISO, for companies that design, produce, install, inspect and test products. Government Regulation Some of our products are subject to government regulation in the countries in which they are used.For example, card readers that are used in the United States require certification of compliance with regulations of the FCC and those used in Europe require certification of compliance with regulations of the European Telecommunications Standards Institute regarding emission limits of radio frequency devices.In the United States, our petroleum products are subject to compliance with regulations of UL, a public safety and testing certification organization, and in Europe to regulations of the European Union.Our products are currently in compliance with these regulations. 14 Research and Development We believe that our future success depends on, among other things, our ability to maintain our technological leadership, enhance our existing products and develop new products technologies and solutions.Accordingly, we intend to continue devoting substantial resources to research and development.Although currently we do not receive grants from the Government of Israel in respect of our research and development activities, we have received such grants in the past, and thereforewe pay royalties to the Government of Israel at a rate of 3.5% of sales of the products that the Government of Israel participated in financing through grants, up to the amounts granted, linked to the U.S. dollar with annual interest at LIBOR as of the date of the approval. The following table describes our expenditures from research and development activities during each of the past three years: Our expenditures (in Millions of US Dollars) $ $ $ Our net expenditures as a percentage of annual revenues 24
